Exhibit 10.1
RED LION HOTELS CORPORATION
SUMMARY OF TERMS OF EMPLOYMENT AGREEMENT
OF
JON E. ELIASSEN

     
Title:
  Interim President and Chief Executive Officer
 
   
Term:
  At will
 
   
Salary:
  $360,000 per year. Mr. Eliassen is separately compensated for service as a
director on the same basis and under the same terms and conditions as the
Company’s non-employee directors.
 
   
Bonus:
  Mr. Eliassen is not eligible to participate in the Company’s Executive
Officers Variable Pay Plan.
 
   
Benefits:
  Mr. Eliassen is eligible to participate in all benefit programs generally
available to employees of the Company, subject to applicable waiting periods and
other conditions to participation.